186


            OFFICE    OF   THE A7TORNEY    GENERAL   OF TEXAS
                                  AUSTIN




&noraUe J. N. fiauldwia
@unty Attorney, Johnson County
cleburne, Texas

Dousir:




          Yiohave rscslvsd your rs
and quot. from ssas as follows:

          "OILS Of   the iasmbsrsOf th          lonars~ Court
     or thls oounty ha                            holssale lum-
     bar business ior                             ; hs oprates
     a truok and goes                              east Taxas
     and buys lumber                              e buys various
     kinds of lumbar                              8 buys Umber
     suitable ror br
                                          ous lumber yuds in
                                          ld bridge lumbar to
                                      ias In this *lolnlty. Hs
                                       iereot lumberyards in
                                       ke whatover kind of lum-
                                       me of the lumber mld to
                               on ha sold to one of the Jurls
                               re load of bridge lumber.
         "The other three nrembars of ths Comaisslomrs~
     Court halveheretoforebought from these local yards
     some of the indention1bridge lunaer that this Comls-
     sloner sold to the yards, and ueed it in repairing and
     buildingbridges in their resgaotlve preolmts. I tiso
     understandthat this partloular Comalssl~na~has pur-
     ohased rrom sane at the looal yards suas of the idsatl-
     oal bridge lumber that he had previouslysold ths ya#&s,
     and used it in re;?alrlngand building brld@es in hls
     preolJlot.Ths smterial in eaoh of suoh lnstanosswas
     paid Soorby the County, and the price paid ror the
     material was ths sake prioe that any individualwou3.d
    have had to pay Sor this kind of material.
         *I do not hiue any InformatIonthat tbsre existed
    any-ape-at    or understendlngbetween the loss1 lumber
    yards and the Commlsalonor,thtithe, or any other Cm-
    mlssIoners or the oounty ~uld purohase at retafl any
                                wers buying from him.
    part of the lumber the ~yirrd
         WKould the purebasingof this ldentleal  bride   lua-
    ber      the boa1 yerds by the other three
          from                                  nonbore of
    the Commissloaers~ Court,to be assd In bridge repairing
    and bulldlq In their respeotlve prsolnots,be a viola-
    tion of either art. 571 or Art. 373 of our Penal cads?
         Vjould the purshaslnaof this ldentlosl bridge 1-0
    bar rroathe looal yards by this partloular Comlssloner,
    to be used in &id(s repalrln(land buIldisg Is his prs-
    olnot,bs a tlolatisa of elther Art. 1191or Art. 37S,
    OS our Psnal Oods?*

           Artlole 571, Psnal Cods OS Texas, reads as followsr

         *Any ofiloer  or any sounty or OS asy olty or town
    who shall oootraot dlreotly or indlreotly,   or beoome
    La any way latrsted is say oontraotror the purohsss
    oi any drait  or order on the troasurcor suoh sosatyr
    alty or town, or ror asy jsry oertltlsatoer any other
    debt, olaia or dsmand for whloh said seunty,   elty or
    town uy or oan in any event be made llabl?, shall be
    lined not lass thur ten nor more than twenty tlass the
    amount of the order, draft, jsry osrtiiloate,debt,
    olals or llabllltyBs purohasedor oontraotedior.
    Within the term 'oifloer,' 18 lnoludsd sr-offloer8ontll
    they have made a ilnai  settlement of their oS?IoIal ao-
    OOunts.”



           Artiole   373,   Penal Code of Texas, reads as follows:

         *IS any officer of may oounty, or of any crltyor
    town shall beooiw in any manner peeuniarlly lnterestsd
    in any eontraots made by suoh sounty,  olty or tom,
    through Its a&ents, or otherulse, Sor ths eonstruotion
    or repairof any brldse, road, street,   allay or house,
    or any other.work undertakenby suoh oousty, city or
    town, or shall be&we tnterested  in any bld or propt~al
    for suoh work or In the purohase or sale of anything



t
       -de for or on ecoount oi aloh oounty, city or town,
       or who shall oontruot for orenoelve any mney or
       property, or the iepreseatatlvsof either, or any
       emolkaent or advantage whatsoever la oonelderotlon
       of such bid, proposal,oontraot, purchase or sale,
       he shall be flned not less than fifty nor more tkaa
       rive hundred do11ars."

          Under the above faote subaitted by you, it seems olear
that the bridge lumber purobased by ths ~mmls~loners for the use
sad benefit or the oounty was purohased IFofii
                                             your looal lumber
yard and not~fron your soarmiseloner~.Under well dsttled prlaol-
plea of law we must prssums, la the abssnee of facts to the oon-
,trary.that your oommlsslonerowned so interest in such brldEe
lumbar at the tlms s&me was purohasedfor the oouaty.    Yea also
state in your lstter that you know of no sgrwment or udlerstandlnt,
between the lumber yard and the eommlrslonormeking the sale of such
lumber to the luaiberyard, that would lndleste same was other than
a Eons fide        sale..
              We do not believe that the aots-desorlbedin either of
Jour   questions   oonstituts par se violationsof the hereinabove set
out penal statutes.

             Trust&a6 we have   answeredyour iaWry     satlsfaotorlly,
we are
                                                     Yours   very   truly